internal_revenue_service number release date index number ----------------------- --------------------------------------------- --------------------------- --------------------------------------------- ty ty legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------ telephone number -------------------- refer reply to cc ita b04 plr-104546-10 date date ------------- ------------- city state department --------------------------------------------- office program --------------------------------------- ------------------------ dear ----------------- this is in response to your request for a private_letter_ruling that the department is not required to file information returns under sec_6041 of the internal_revenue_code for the payments that the department will make to parents of pre-school special needs children to reimburse the expenses of transporting students to and from school facts the department is obligated to provide transportation services to eligible city students the office an entity within the department is charged with ensuring that all eligible city students receive safe clean and timely transportation to and from school the office coordinates transportation services to and from school for eligible general education and special education students in both public and private_schools currently these services include stop-to-stop busing door-to-door busing and public transportation the department is developing programs to reduce its transportation costs and provide better transportation services a pilot program for special education students will provide the option to parents to either continue with the service provided by the office or to provide their own transportation under the program the department will pay the parents a per_diem rate for transporting eligible children whether by public transportation private vehicle licensed taxi or car service plr-104546-10 parents electing to enroll in the program will be required to sign a form acknowledging that they will be responsible for providing transportation to and from school payments made under the program are intended to cover only actual transportation_expenses and for no other purpose payments in excess of actual expenses may result in federal state and local_tax liability and affect benefits conditioned on income and they will be required to return payments that were based on the submission of false information participating parents will be required to submit weekly payment requests to the office certifying the number of days that they transported their children to and from school during the preceding week parents will not be required to substantiate actual transportation_expenses law and analysis sec_61 of the code provides that gross_income includes all income from whatever source derived accordingly a taxpayer must include in gross_income any accession to wealth unless the taxpayer can point to another section that excludes the accession from gross_income 348_us_426 the supreme court has long held that a taxpayer realizes income when he is reimbursed for personal expenses see 279_us_716 336_us_28 thus the amount a parent will receive as reimbursements for expenses may constitute an item_of_gross_income however in several revenue rulings the service has held that reimbursements for expenses_incurred by a taxpayer on behalf of another outside of the employment context are not includable in the taxpayer’s gross_income in revrul_57_60 1957_1_cb_25 as modified by revrul_60_280 1960_2_cb_12 the service concluded that a parent is not required to include in gross_income reimbursements from a state for transporting his or her child to school where bus service is not available the service reasoned that the reimbursement was for an expense incurred on behalf of the school board that was obligated to furnish transportation to the school children in revrul_67_30 1967_1_cb_9 the service addressed the tax consequences of per_diem_allowance paid to a taxpayer to cover reasonable travel_expenses including meals_and_lodging while away from home performing gratuitous services for an exempt_organization the service held that the taxpayer providing gratuitous services to a sec_170 organization must include in gross_income only reimbursed expenses in excess of actual travel_expenses see also revrul_80_99 1980_1_cb_10 plr-104546-10 sec_6041 of the code requires all persons engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of rents salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the service setting forth the amount of such gains profits and income and the name and address of the recipient of the payment sec_1_6041-1 of the income_tax regulations regulations defines the terms persons engaged in a trade_or_business to include organizations the activities of which are not for profit or gain sec_1_6041-1 of the regulations provides that income is fixed when it is paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained conclusion in the instant case the department is obligated to provide transportation services to eligible city students the payments are made to parents to reimburse the parents for expenses that they incur on behalf of the department accordingly reimbursements received by parents under the program are not includable in the parents’ gross_income except to the extent that the reimbursements exceed the parents’ actual transportation_expenses further the department will not know the parents’ actual transportation_expenses because the department will not know how much of the reimbursements will be excludable from the parents’ gross_income the amount if any includable in the parents’ gross_income is not fixed and determinable unless the department has knowledge of payments that are includable in the parents’ gross_income sec_6041 does not require the department to issue information returns accordingly we conclude that the department is not required to file information returns reporting payments to parents as reimbursements for the transportation_expenses unless the department has knowledge that the amounts that are paid exceed the parents’ actual expenses by dollar_figure or more except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-104546-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donna welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting
